DILLON, Circuit Judge.
The share of the bankrupt in his father's estate has been duly-ascertained and set apart in severalty to him, but with the exception of the ten thousand dollars advanced on his attaining his majority is yet in the hands of the trustees, as he was not twenty-six years of age at the time he was adjudicated a bankrupt. By the bankrupt law [of 18G7 (14 Stat. 517)], all the property of the bankrupt, with certain exemptions not necessary to be noticed, vests *360in the assignee (section 14); and if William C. Hill owned or had a beneficial interest in the property in the hands of the trustees, it ■passed under the bankruptcy. That he was the owner of the property which had been allotted to him under the will can scarcely admit of a doubt. The will directs a partition of the trust estate to be made among the children, and this has been done, but it also provides that the trustees shall hold the shares of the children until the sons shall severally arrive at the age of twenty-six years, when they are directed to convey to such son his portion in absolute property.
NOTE. In full supnort of the foregoing views, see Graves v. Dolphin, 1 Sim. 60; Green y. Spicer, 1 Buss. & M. 395; Brandon v. Robinson, IS Ves. 429; Rochford v. Hackman, 10 Env. Law & Eq. 64; Pierey v. Roberts, 1 Mylne & K. 4; Hallett v. Thomnson, 5 Paige, 683: Bryan v. Knickerbacker. 1 Barb. Ch. 409; Havens v. Healy, 15 Barb. 296; Collier’s Will, 40 Mo. 2S7. 326: Doe v. Lea, 3 Term R. 41; Nicoll v. Walworth. 4 Denio, 385; 4 Kent, Comm. 310: Say v. Jones, 3 Brown. Pari. Cas. 113; Will. Eq. Jur. 514, 515; Story, Eq. Jur. § 1216.
This is not the case of a legacy or gift to Vest if the legatee shall arrive at a specified age which has not yet been reached. Nor is the devise or gift to the son made on any condition; there is no limitation over in case the son shall, before attaining the age of twenty-six, become a bankrupt. If William C. had not been adjudged a bankrupt, and had died intestate before reaching the age of twenty-six, can it be doubted that his heirs would have taken the estate? It has not been questioned, nor could it be, that he had the power to mortgage this property for the money borrowed of Mathews. If the intention of the testator was to prevent the property from being liable for the debts of his son, his will fails to express that intention. The testator might have provided if the son should become bankrupt before reaching twenty-six, that his estate should then determine and - go somewhere else; but he cannot give the beneficial interest and annex to it the inconsistent condition that it shall not be liable for the debts of the devisee. And in fact the father has not attempted to do this. The estate is given, and the only limitation expressed in the will is that the trustees shall hold it and its accumulations Until he shall reach the specified age. The trustees have no beneficial interest in the estate they hold. By operation of the bankruptcy. William O. Hill has no longer any interest in it. It belongs to and is vested in the assignee for the benefit of creditors. The trustees now hold the property in trust for the benefit of these creditors, and as the strict execution of the trusts in the will have been thus rendered impossible, the court properly decreed that the property held by the trustees for the bankrupt should, subject to the Mathews incumbrance, be conveyed to the as-signee in bankruptcy. The decree of the court is affirmed.